Order entered December 17, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01096-CR

                            DIONICIO MARTINEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F15-75240-M

                                         ORDER
       Before the Court is the December 13, 2018 request of court reporter Belinda G. Baraka

for an extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS of the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE